Citation Nr: 1829172	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In February 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are included in the claims file.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities:  posttraumatic stress disorder (PTSD), rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined service-connected disability rating is 70 percent.  Therefore, the schedular percentage criteria for TDIU are met.  

2.  The combination of the Veteran's service-connected disabilities prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran entitlement to a TDIU.  Therefore, the benefits sought on appeal have been granted in full for the TDIU issue.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to the TDIU issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran is service-connected for the following disabilities: PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined service-connected disability rating is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU are met throughout the entire appeal period.  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, hearing loss, and tinnitus disabilities.  38 C.F.R. § 4.16(a).  

In the present case, the evidence of record supports the award of a TDIU rating under 38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With regard to lay evidence in support of a TDIU, the Veteran is currently 73 years of age.  Post-service, as a civilian, he worked full-time as a heavy equipment operator for U.S. Steel in the 1970s and 1980s for around 18 years.  From 1990 to 2009, he worked full-time as a maintenance coordinator in a chemical plant.  He retired from this position in 2009.  He has a high school education.  The Veteran credibly contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected PTSD, hearing loss, and tinnitus disabilities.  His PTSD causes numerous destructive behaviors to include isolation from co-workers, having problems with authority / supervisors, lack of concentration, difficulty following instructions, alcohol abuse, and irritability.  Due to his hearing loss and tinnitus, in a factory environment, he cannot hear alarms, which can be dangerous.  He has had numerous problems being able to communicate with others, and understanding what is being said to him.  He has to ask co-workers to repeat themselves, often causing frustration and aggravation.  As a result, his co-workers do not respect him and make fun of him as his hearing loss has worsened in recent years.  He had to retire earlier than he would have liked in 2009 due to his service-connected disabilities.  See February 2013 DRO hearing; February 2016 videoconference hearing; April 2009 Veteran statement; August 2007 Veteran statement; and April 2009 TDIU application (VA Form 21-8940).
With regard to medical evidence in support of a TDIU, the Board has reviewed VA examinations and VA treatment records and Vet Center records dated from 2007 to 2016.  An April 2009 VA audiology note showed severe nearing loss, difficulty with his hearing aids, especially with background noise such as at work in a loud factory.  An August 2009 VA psychiatric examiner stated the Veteran was "a reliable historian."  The VA examiner remarked the Veteran took early retirement from his work due to nerves from his PTSD.  He is moody, stressed, and drinks alcohol daily.  The symptoms are constant.  The Veteran could not handle stress at the factory, and his hearing loss because severe over time.  He was employed as a maintenance coordinator at a chemical plant for 19 years.  He was too anxious to manage the work stress and due to his age and poor hearing he took a retirement package.  The VA examiner noted other diagnoses of obsessive compulsive disorder and alcohol dependence, secondary to his PTSD.  They are progressions of his primary PTSD diagnosis.  The Veteran started drinking and abusing alcohol to treat his anxiety secondary to his combat experiences.  His GAF score is 50, supportive of "serious" impairment in occupational and social functioning.  A December 2009 VA audiology examiner assessed "severe" hearing loss both ears. 
   
The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. 

Even without consideration of the effects of his age (73) and a nonservice-connected kidney disorder, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, this TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The significance of this finding is that a TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to SMC housebound benefits under 38 U.S.C. § 1114(s).  Bradley, 22 Vet. App. 290-91.  Moreover, the Veteran has repeatedly asserted that it is the combination of his service-connected PTSD and hearing loss disabilities that prevent gainful employment, as opposed to any one single disability.  See e.g., February 2016 videoconference hearing; April 2009 Veteran statement; April 2009 TDIU application (VA Form 21-8940). 


ORDER

Entitlement to a TDIU is granted.   



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


